Title: To George Washington from George Gibson, 8 January 1791
From: Gibson, George
To: Washington, George



May it please Your Excellency
8th January 1791.

In the month of January 1779, Your Excellency in conference with a committee of Congress was pleased to order me to reinlist for the War the men of the first State Regiment of Virginia under my command on the same terms that the Continental troops were enlisted with an assurance if the State of Virginia wou’d not take them, Congress wou’d—I have searched the Office & find the committee have reported generally. I am constrained to apply to Your Excellency humbly praying Your Excellency will please to direct that a certificate may be given me that such order hath existed. I have the Honor to be with the most profound respect Your Excellency’s most Obedient Humble Servant

Geo. Gibson

